Citation Nr: 1515421	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder in excess of 30 percent from December 26, 2007, and from 50 percent from June 17, 2011, to the present.

2.  Entitlement to an initial disability rating for coronary artery disease, in excess of 60 percent from October 5, 2007, in excess of 30 percent from November 28, 2007, in excess of 10 percent from November 22, 2010, and in excess of 60 percent from September 13, 2011.

3.  Entitlement to service connection for sleep disorder.

4.  Entitlement to an earlier effective date, prior to April 2, 2012, for a total disability rating due to individual unemployability.

5.  Entitlement to an earlier effective date, prior to April 2, 2012, for Dependents' Educational Assistance.

6.  Entitlement to an increased rating in excess of 10 percent for degenerative disease in the left shoulder.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008, September 2008, February 2009, October 2011, April 2013, June 2014  and October 2014 rating decisions of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  

Due to the complex development of the Veteran's claim a procedural history would be helpful at this time.  In a June 2011 Board decision, the Veteran was denied the claims of entitlement to service connection for a sleep disorder, neck disability, left shoulder disability, and right shoulder disability.  The Board also remanded a claim for an increased initial rating for service-connected PTSD and for service connection for a heart disorder.  In an October 2011 rating decision the RO granted service connection for CAD, status post myocardial infarction (CAD).  The Veteran subsequently perfected a timely appeal with the staged ratings assigned for his service-connected CAD.  Additionally, the Veteran appealed the Board's June 2011 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in February 2012, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision with regard to the issues entitlement to service connection for a sleep disorder, neck disability, left shoulder disability, and right shoulder disability.  This Court order was effectuated by a December 2014 Board Remand.  Separate and apart from this remand, in an April 2013 rating decision the RO granted the Veteran's entitlement to a total rating due to individual unemployability from April 12, 2012 and also granted basic eligibility to Dependent's Education Assistance from April 2, 2012.  The Veteran has since perfected an appeal on both of these claims.  Following the Board Remand of December 2013, in a June 2014 rating decision, the RO granted the Veteran service connection for degenerative disc disease, cervical spine and provided a 10 percent rating from October 5, 2007.  In an October 2014 rating decision the RO granted service connection for a right shoulder disability and left shoulder disability.  Of these granted claims, the Veteran appealed the left shoulder rating of 10 percent from October 5, 2007 rating decision.  The Veteran has since perfected this appeal to the Board for an increased rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand this case for further development.  While the case was returned to the Board it is apparent, after review of the claims file, that ongoing development is taking place at the AOJ level.  Importantly, this development includes an attempt to obtain private medical records from two facilities, Great Plains Regional Medical Center and Nebraska Heart Hospital.  While the file does not contain the Veteran's authorization to release these records, the claims file does contain a recent March 27, 2015 notification correspondence addressed to the Veteran which provides indicia that there was a submission on the part of the Veteran.  This correspondence states the following:

[The Veteran] reported medical treatment records that are relevant to [his] claim.  [He] also completed a release form authorizing the Department of Veterans Affairs to ask for those records on [his] behalf.  We have requested copies of treatment records from: Great Plains Regional Medical Center and Nebraska Heart Hospital.
	
To date, the claims file does not contain either the records requested or documentation containing the Veteran's request and his completed release form.  The Board is unable to address the underlying merits of the Veteran's claim without first having the development completed at the AOJ level and a complete claims file for review.  Therefore, the Board is left with no other recourse but to remand the Veteran's claims to allow for complete development.  In so doing, it is observed the AOJ dispatched a correspondence which states,  

We strongly encourage you to contact the Health Care Provider (named above) to ensure that the needed records are sent to us as soon as possible.  If we do not receive the records within 15 days from the date of this letter, the VA Regional Office may make a decision on your claim without them.

The AOJ is reminded of the requirement of 38 C.F.R. § 3.159(c)(1) which states: 

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources. Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile. If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take reasonable action to ensure that the medical records identified by the Veteran from Great Plains Regional Medical Center and Nebraska Heart Hospital are obtained.

Obtain and associate with the claims file VA treatment records from September 2013.

Regarding the private medical records from Great Plains Regional Medical Center and Nebraska Heart Hospital, the Board emphasizes that at least one follow-up request to these medical facilities is need to satisfy the requirement of 38 C.F.R. § 3.159(c)(1).

2.  The AOJ should ensure that all correspondence from the Veteran to include the authorization to release medical records referred to in AOJ March 27, 2015, letter and any additional development which flows from the Veteran's request to obtain additional records has been completed and associated with the claims file.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an initial disability rating for posttraumatic stress disorder in excess of 30 percent from December 26, 2007, and from 50 percent from June 17, 2011, to the present, entitlement to an initial disability rating for coronary artery disease, in excess of 60 percent from October 5, 2007, in excess of 30 percent from November 28, 2007, in excess of 10 percent from November 22, 2010, and in excess of 60 percent from September 13, 2011, entitlement to service connection for a sleep disorder, entitlement to an earlier effective date, prior to April 2, 2012, for a total disability rating due to individual unemployability, entitlement to an earlier effective date, prior to April 2, 2012, for Dependents' Educational Assistance, and entitlement to an increased rating in excess of 10 percent for degenerative disease in the left shoulder. If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



